DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO2020256179A1) (“Park”), translation attached, in view of Holger (DE102010030208A1) (“Holger”), translation attached.
With respect to claims 1 and 11, Park discloses:
A system for traversing a planned path in a marked facility, the system comprising:
a plurality of location markers affixed on a floor surface of the marked facility (¶72 “cart robot 100 may recognize a marker disposed on the floor or wall of the space”), 
wherein the plurality of location markers are indicative of a plurality of locations in the marked facility (Figure 8, 52, 301d, 301e; and Figure 8-9, 53, 302a, 302b, 302c); 
and a transport vehicle (FIG. 1; Park ¶ 18 “cart robot”; ¶79 “process of monitoring the movement status of the marker cart robot”)
that is configured to:  transit from a first location in the marked facility to a second location in the marked facility for traversing the planned path Park (¶30 “marker-following driving”; ¶81 “controller 250 
wherein the first and second locations are indicated by first and second location
markers of the plurality of location markers (Park ¶81 “controller 250 classifies each marker, such as the first marker, the second marker, and the third marker, by using the shape or the blinking pattern of the marker photographed in the image.  And the control unit 250 controls the movement of the cart robot in response to each marker.”; Fig. 5, s31-s34; Fig. 8, 302a-302c; Fig. 9, 56; Fig. 10, 302f-302g; ), 
record a movement pattern thereof while transiting from the first location to the second location, (Park; ¶56 “The controller 250 accumulates and stores the location information of the transmission module, and generates a movement path corresponding to the stored location information of the transmission module. In order to accumulate and store the position information, the controller 250 may store the position information of the transmission module 500 and the cart robot 100 as absolute position information (absolute coordinates) based on a predetermined reference point.”; ¶¶180-181 “the robot 100, in the process of performing SLAM, each sensor may acquire information and store it in an area having a high or low accuracy of position estimation.  And, by learning the stored information using the artificial intelligence module, it is possible to repeatedly reflect the acquired information of a region with low accuracy of position estimation or a region with high accuracy in the pose graph. To this end, the artificial intelligence unit of the controller 250 is a kind of learning processor, and the robot 100 processes numerical values for the position information accumulated and stored by the sensor, the information acquired by the sensor, and the accuracy of the position estimation to pose graph can be updated.”)
halt at an intermediate location based on a failure to detect the second location marker at the second location, (Park; ¶86 “If the second marker is not recognized, the cart robot 100 repeats step S32.”; ¶¶125-126 “At 57, when the camera sensor 260 can no longer photograph the line marker 301f , the controller 250 determines that the cart robot 100 has entered the special space 5 . In the special space (5), the cart robot 100 maintains a stationary state.")

Park fails to disclose: and retrace a first path traversed to reach the intermediate location from the first location based on the recorded movement pattern.
	However, Holger, form the same field of endeavor, discloses: 
Retrace a first path traversed to reach the intermediate location form the first location based on the recorded movement pattern (Holger; ¶¶5-6 “Undo or optimally undo a previously driven trajectory, wherein storage means are also provided in order to store a previously driven trajectory”, “store a previously driven trajectory in a memory and reverse it, or store a previously driven trajectory in a memory and use further information on the surroundings and the vehicle in order to reverse the stored trajectory in an optimized manner.”; ¶15 “The standard maneuver “Undoing the last route traveled” can be used, for example, to repeat a parking process that has already been carried out, in order to correct the end position of the vehicle, for example.”; ¶18 “Undoing the last traveled route is also helpful if the vehicle has been maneuvered into a position that is unsuitable for further driving maneuvers. In this case, the driving maneuver can be reversed and a new attempt can be started.”; ¶20 “The last traveled route can be both a path traveled by the driver of the vehicle without assistance and a path planned by the driver assistance system. If the path is covered without the assistance of a driver assistance system, it is possible, for example, to store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered.”; ¶37 “ Fig. 6 “Undoing an unsuccessful maneuvering process”; ¶45 “In order to avoid such a collision, provision is made to reverse the last driving maneuver. Undoing is shown by an arrow 17. By undoing the last vehicle, the vehicle is moved back to the perpendicular parking lot 1 in the original parking situation.”  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the system of Park with the retracement taught in Holger to be combined in order to return to the starting point.  This would be beneficial to not damage the transport vehicle when returning. “This can be helpful, for example, to avoid a collision.” (Holger ¶0016).    

Regarding Claims 2 and 12, Park in view of Holger discloses: 

instructing the transport vehicle to traverse the planned path, wherein the transit instruction includes details of at least the first and second location markers (Park ¶42 “The moving unit 190 moves the cart robot along the moving path generated by the control unit 250”; ¶56 “The controller 250 accumulates and stores the location information of the transmission module, and generates a movement path corresponding to the stored location information of the transmission module.”; ¶67 “In particular, the artificial intelligence module of the control unit 250 can provide a decision function in the recognition of situations such as whether the cart robot 100 will move according to the marker in a special space or whether to move according to the user's control instead of following the marker's instruction. have”).  

With respect to claims 8 and 18, Park in view of Holger discloses:
wherein the transport vehicle comprises a memory for storing the recorded movement pattern (Park ¶198 “In this case, the artificial intelligence unit may include a memory integrated or implemented in the robot 100”; ¶203, “The memory built into the robot 100 may store data supporting various functions of the robot 100 . For example, input data, learning data, learning model, learning history, etc. acquired by various sensors built into the robot 100 or the interface unit 230 may be stored”, ¶211 “The controller 250 may control at least some of the components of the robot 100 in order to drive an application program stored in the memory 170”).

With respect to claims 10 and 20, Park in view of Holger discloses:
wherein the recorded movement pattern includes an angular alignment of the transport vehicle with respect to the first location marker, a speed of the transport vehicle, or a direction in which the transport vehicle is accelerating, at a plurality of time instances while the transport vehicle is transiting from the first location to the second location (Park ¶58 “In addition, the controller 250 controls the moving direction or the moving speed of the moving unit according to the change or magnitude of the force sensed by the force sensor 240. Alternatively, the controller 250 may control the moving unit 190 to provide more electric energy to the motor of the moving unit to control the moving speed.;” ¶74 “Accordingly, the controller 250 may calculate the moving speed or the moving direction of the cart robot , 


Claims 3-5, and 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO2020256179A1) (“Park”) in view of Holger and further in view of Woo (US20180111609A1) (“Woo”).
Regarding Claims 3 and 13, Park in view of Holger fail to explicitly disclose modifying, by the transport vehicle, a value of a counter from a first value to a second value based on the failure to detect the second location marker.  
Woo, from the same field of endeavor, discloses a transport vehicle modifying a value of a counter from a first value to a second value based on the failure to detect the second location marker.
(Woo, Fig. 6, s616 count > third reference value, s612 increase count; ¶51 “Further, though not shown, the parking assist system 110 according to the embodiment may further include a counter. The counter is used to count the number of times of ending of reversing control due to a rear object or the number of times of storing/updating position information of a rear object with ending of the reversing control”; ¶80 “For example, if the third reference value of the counting value is set to 2, the system terminator 270 can end parking control when the first position information and the second position information of the rear object sensed in first reversing control and second reversing control are substantially the same as the result of comparing. Further, if the third reference value of the counting value is set to 3, the system terminator 270 can end parking control when the second position information and the third position information of the rear object sensed in second reversing control and third reversing control are substantially the same.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the transport vehicle of Park in view of Holger to modify a value of a counter from a first value to a second value based on the failure to detect the second location marker , as disclosed by Woo in order to “end control when the position information of the rear object before and after the count is increased is substantially the same” (Woo, ¶0011).  This would be beneficial to communicate to the vehicle to stop moving and begin path reversal when a certain threshold has been reached so as to not 

Regarding Claims 4 and 14, Park in view of Holger and further in view of Woo disclose the first path is retraced by the transport vehicle when the second value is less than a threshold value (Woo, Fig. 6, S608 “Distance to rear object < second reference value”; ¶0101 “After searching for the parking space, the parking assist system 110 controls the vehicle to reverse along a calculated parking path”.

Regarding Claims 5 and 15, Park in view Holger and further in view of Woo disclose
wherein the transport vehicle is further configured to reset the counter to a default value based on a detection of the second location marker at the second location during the re-attempt to transit from the first location to the second location (Holger, ¶0100 “Before, while, or after searching for the parking space, the parking assist system 110 may reset basic variables. The parking assist system 110 can reset the position of a rear object and the count of the counter.”)

Claims 6 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO2020256179A1) (“Park”) in view of Holger (DE102010030208A1) (“Holger”), further in view of Woo (US20180111609A1) (“Woo”), and further in view of Shah (US20170193434A1) (“Shah”).
Regarding claim 6 and 16, Park in view of Holger and further in view of Woo disclose:
wherein the transport vehicle is further configured to: 
detect a presence of a third location after the second location in the planned path when the second value is equal to a threshold value (Woo, S610, “store position of rear object”, second location; Woo, S614, “previous position = current position”, third location; Woo, S606, “entry rate >= first reference value”, second value is equal to a threshold value), 
However, Park in view of Holger and further in view of Woo fail to explicitly disclose “wherein the third location is indicated by a third location marker; and transiting, by the transport vehicle, from the intermediate location to the third location indicated by the third location marker when the presence of the 
Shah, from the same field of endeavor, discloses 
wherein the third location is indicated by a third location marker of the plurality of location markers (Shah, Fig. 5, “Waypoint 279”) 
and transit from the intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path (Shah, Fig. 5, “Defer Waypoint 275”, “Resume scan here 279”), 
wherein the transport vehicle transits from the intermediate location to the third location based on a spatial alignment of each of the intermediate location and the third location with respect to the first location (Shah, Fig. 5, “Waypoint 275 Obscured”, “Reorder Waypoints”, “Resume scan here 279”, “Waypoint 279”.). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the  transport vehicle of Park in view of Holger and further in view of Woo to detect a presence of a third location which is indicated by a third location marker among a plurality of location markers and transit from an intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path, wherein the transport vehicle transits from the intermediate location to the third location based on a spatial alignment of each of the intermediate location and the third location with respect to the first location.  This would be beneficial to avoid damaging the transport vehicle from any crashes into objects.  (Shah ¶65 “modify the robotic system's path or modify an original order of remaining waypoints in order to avoid this object.”)

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO2020256179A1) (“Park”) in view of Holger (DE102010030208A1) (“Holger”), further in view of Woo (US20180111609A1) (“Woo”), and further in view of Gupta (US20180329426A1) (“Gupta”).
With respect to claims 7 and 17, Park in view of Holger and further in view of Woo disclose:
the second value is greater than a threshold value (Woo, Fig. 6, s616 count > third reference value). 
However, Park in view of Holger and further in view of Woo fail to explicitly disclose communicating, by the transport vehicle to a control server, an error notification.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the threshold of Woo with the error communication of Gupta in order to communicate an error message to the server of the transport vehicle.  This would be beneficial so that further instructions can be sent to the transport vehicle to begin proceeding to an alternate location; that way the vehicle is not permanently halted. (Gupta ¶153 “If the subsequent marker 20a-20d is not the determined rack marker 20b, the vehicle navigator 104 communicates further navigation instructions to the vehicle 16, which indicates to the vehicle 16 how to travel from the current marker 20a-20d to a further subsequent marker.”).

Claim 9, and similarly 19, are rejected under 35 U.S.C. 103 unpatentable over Park (WO2020256179A1) (“Park”) in view of Holger (DE102010030208A1) (“Holger”), further in view of Woo (US20180111609A1) (“Woo”), and further in view of Balutis (US20160165795A1) (“Balutis”).
With respect to claims 9 and 19, Park in view of Holger and further in view of Woo disclose: 
wherein the transport vehicle fails to detect the second location marker (Park; ¶86 “second marker is not recognized”). 
Park in view of Holger and further in view of Woo fail to explicitly disclose the second location marker is damaged or a speed of the transport vehicle is greater than a threshold speed at which the second location marker is to be detected. 
Balutis, in the same field of endeavor, discloses
when the second location marker is damaged or a speed of the transport vehicle is greater than a threshold speed at which the second location marker is to be detected (Balutis ¶0025 “the robot lawnmower 10 may enter the unteachable state when the operator pushes the robot lawnmower 10 into an area of the lawn 20 where the robot lawnmower 10 loses ability to determine its location, when the user is on a second teaching path that varies from a first teaching path, or when the user pushes the robot lawnmower too fast or over terrain that is too bumpy or tilted.”),


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667